Citation Nr: 1116165	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-24 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot condition.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from July 1976 to April 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and July 2009 decisions rendered by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In November 2009, the Veteran testified during a hearing before a Decision Review Officer at the RO.  In October 2010, he testified at a hearing at the RO before the undersigned.  Transcripts of the proceedings are of record.  In written materials submitted during the October 2010 hearing, the Veteran raised a motion alleging clear and unmistakable error in an August 1987 Board decision that denied service connection for a bilateral foot disorder.  A decision on that issue will be issued separately from the decision herein.  


FINDINGS OF FACT

1.  Since the effective date for the grant of service connection, pseudofolliculitis barbae is mild, manifested by small hyperpigmented folliculocentric papules, affecting less than one percent of the exposed areas of the body, and not requiring intermittent systemic therapy.  

2.  In a November 2002 decision the RO denied reopening a claim for service connection for a bilateral foot condition.  The Veteran did not initiate an appeal.  

3.  The evidence received since the November 2002 RO decision, by itself or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a bilateral foot condition or raise a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for pseudofolliculitis barbae are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806-7813 (2010).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a bilateral foot condition is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

A. Duty to Notify

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his/her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).

The United States Court of Appeals for Veterans Claims (Court) has provided additional guidance with respect to VA's VCAA notification obligations.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of section 5103(a) apply generally to the following five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in the context of a claim to reopen, as is the case here with the Veteran's claim of service connection for a bilateral foot disability, VA must look at the bases for the denial in the prior decision(s) and respond with a VCAA notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Board finds that VA's VCAA notification duties have been met to the extent necessary.  In June 2007, prior to the initial decision on the claim, the RO furnished a letter to the Veteran addressing all pertinent notice elements delineated in 38 C.F.R. § 3.159, and further advised the Veteran that his claim of service connection for a bilateral foot disability had been previously denied, most recently in April 1988 and November 2002, and that in order to reopen the claim, he had to submit new and material evidence.  He was advised that the claim was previously denied because the condition existed prior to service and was not aggravated by service, and evidence submitted should relate to such facts.  

In a May 2009 letter, he was provided information concerning the claim for service connection for pseudofolliculitis barbae.  He was also provided information concerning how VA determines disability ratings and effective dates should the underlying claim for service connection be granted.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

B. Duty to Assist

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service medical records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

However, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002).

In this case, the Veteran's service medical records have been obtained.  In addition, numerous VA outpatient treatment records are associated with the claims file.  It appears that all relevant, available records have been obtained.  The Veteran has neither submitted nor identified any additional post-service private clinical records pertaining to his claim and none is evident from a review of the record.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).

The Veteran has not been provided a VA examination in connection with the claim to reopen the previously disallowed claim of service connection for a foot disability.    However, as set forth below, the Board has determined that new and material evidence has not been received to reopen the claim.  Thus, no examination is necessary.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (providing that the duty to provide a VA medical examination applies only if new and material evidence is presented or secured).

As to the claim for a compensable initial rating for pseudofolliculitis barbae, he underwent a VA examination in June 2009.  The examination report referenced the Veteran's past medical history, recorded his current complaints, included appropriate physical examination findings, and contained diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 (2010).   It appears that he failed to report to a VA examination in December 2009.  Although written notice scheduling the examination is not of record, remand for additional examination is not required.  As noted, the June 2009 VA examination is adequate for rating purposes.  There is nothing in the record to suggest a worsening of this disability since the June 2009 VA examination.  On the contrary, the Veteran indicated that his skin condition improved since the 2009 VA examination.  (See Transcript at 16.)  

For the reasons set forth above, the Board finds that VA has fulfilled its VCAA duties to the Veteran as they pertain to the claim decided herein.  A remand for additional notification or development would only result in unnecessarily delaying this matter with no benefit flowing to the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further notification or development action is necessary on the issue now being decided.  

II. Initial Rating for Pseudofolliculitis Barbae

The Veteran's service treatment records revealed treatment for pseudofolliculitis barbae in 1976.  An August 1976 treatment record, for example, noted bumps and a small amount of pustules to the face and neck.  The Veteran filed a claim seeking service connection for pseudofolliculitis barbae in April 2009.  

VA outpatient treatment records were obtained.  A May 2009 record, for example, indicated that when the Veteran shaved he got bumps on his face that would bleed.  

He underwent a VA examination in June 2009.  Therein, a physical examination revealed small hyperpigmented folliculocentric hyperpigmented papules.  The onset and course was intermittent and non-worsening.  He did not use corticosteroids, immunosuppressive drugs, UVB, PUVA, or electron beam therapy.  There were no functional impairments or systemic symptoms.  It did not result in scarring or disfigurement.  The percent of the entire body affected was less than 1 percent and the percent of the exposed areas affected was also less than 1 percent.  

In July 2009, the RO granted the claim for service connection for pseudofolliculitis barbae.  An initial non-compensable evaluation was assigned pursuant to Diagnostic Code 7813-7806.  

In his notice of disagreement and in statements of record, the Veteran does not describe the severity of his skin condition.  Rather, he contends that the rating criteria were incorrectly applied.  During the hearing at the RO, however, the Veteran stated that he let his beard grow for three to four weeks and then shaves it off.  He reported that he applied a cortisone cream daily to the face.  (See RO Hearing Transcript at 9.)  During the hearing before the undersigned, the Veteran reported that the bumps would bleed after he shaved.  He applied rubbing alcohol to reduce the risk of infection.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2009).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.   

Here, the disability is rated as noncompensably disabling pursuant to Diagnostic Code 7806 for dermatitis or eczema or Diagnostic Code 7813 for dermatophytosis.  The Board notes that there are no specific rating criteria for a disability manifested by pseudofolliculitis barbae.  In such cases, it is appropriate to rate under a Diagnostic Code that most nearly approximates the disability.  The Board acknowledges the Veteran's argument that pseudofolliculitis barbae is not the same condition as a disability manifested by dermatophytosis or eczema.  Nevertheless, the rating criteria that concentrate on the percent of the entire body or exposed areas affected is comparable and does represent the best choice for a Diagnostic Code to describe the Veteran's disability.  

Under Diagnostic Code 7806, a noncompensable evaluation is assignable when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy has been required during the past 12-month period.  A 10 percent evaluation is assignable when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assignable when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is assignable when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  Under Diagnostic Code 7813, the rater is instructed to evaluate the skin condition as disfigurement of the head, face or neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806), depending on the predominant disability.

Concerning the Veteran's pseudofolliculitis barbae, a compensable evaluation under DC 7806 is not warranted because the affected area of the Veteran's skin is not at least 5 percent of his entire body or at least 5 percent of exposed areas, and he has not been shown to require corticosteroids or other immunosuppressive drugs.  A compensable evaluation is likewise not warranted under Diagnostic Code 7813, as the condition does not result in disfigurement or scars.   

The Board notes that other remaining diagnostic codes for skin disabilities that provide a compensable rating are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.118, Diagnostic Codes 7807 (American leishmaniasis), 7808 (Old World leishmaniasis), 7809 (discoid lupus erythematosus or subacute cutaneous lupus erythematosus), 7811 (tuberculosis luposa), 7815 (bullous disorders), 7816 (psoriasis), 7818 (malignant skin neoplasms), 7819 (benign skin neoplasms), 7820 (infections of the skin not listed elsewhere, including bacterial, fungal, viral, treponemal and parasitic diseases), 7821 (cutaneous manifestations of collagen-vascular diseases not listed elsewhere), 7822 (papulosquamous disorders not listed elsewhere), 7823 (vitiligo), 7824 (diseases of keratinization), 7825 (urticaria), 7826 (primary cutaneous vasculitis), 7827 (multiforme erythema; toxic epidermal necrolysis), 7828 (acne), 7829 (chloracne), 7830 (scarring alopecia), 7832 (hyperhidrosis), and 7833 (malignant melanoma).

Consideration has also been given regarding whether the schedular evaluation are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's skin condition.  As such, referral for extraschedular consideration is not in order here.  

III.  Bilateral Foot Condition Claim 

In an August 19, 1987 decision, the Board denied entitlement to service connection for a bilateral foot disorder.  In denying the claim the Board found that the Veteran had a preexisting bilateral foot condition that was not aggravated during active duty service.  Over the years, the Veteran has attempted, without success, to reopen the claim.  For instance, in May 1999, the Board issued another decision, again denying reopening the claim.  At that time, VA had obtained medical evidence showing a current disability manifested by metatarsalgia, pes cavus, and intractable plantar keratoses.  A June 1997 VA medical opinion was obtained and the examiner offered an opinion indicating "no etiology for patient's present foot condition."  

In May 2002, the Veteran again attempted to reopen the claim.  Evidence submitted consisted of VA outpatient treatment records for a foot condition.  The RO, in a November 2002 decision denied reopening the claim, finding that the evidence received did not address the etiology of the foot condition to include whether a preexisting foot condition was aggravated by active service.  The Veteran was notified of the decision that same month but did not initiate an appeal.  As such, the decision is final, and constitutes the last final denial of the claim on any basis.  38 C.F.R. § 20.1103.  

The most recent claim to reopen service connection for a bilateral foot condition was received in April 2007.  

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously submitted and "material" as evidence related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

Here, the evidence received since the most recent final denial includes the Veteran's lay testimony and VA outpatient treatment records.  The VA outpatient treatment records primarily pertain to other non-service connected conditions.  Some reference a current foot condition.  For instance, a July 2009 VA note indicates treatment for foot calluses and a Tailor's bunion deformity.  These records, while new, are essentially duplicative and are not material to the claim.  They show treatment for a foot condition.  They do not include evidence, however, linking a current foot condition to service or provide evidence to the question of aggravation of a preexisting foot disorder.  

The Veteran's lay testimony, presented during RO and Board hearings and contained in statements of record is also not new.  The Veteran continues to voice his disagreement with the original RO and Board decisions which denied service connection for a foot disorder.  He continues to disagree with the conclusion that the foot condition preexisted service.  The allegations were previously considered.  The Veteran has not offered any new insight into the etiology of the bilateral foot condition, nor offered any medical evidence which would tend to show that the foot condition did not preexist service, as alleged.  

Finally, in a recent case, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted in detail above, new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claim.  Previously, the claim was denied based on a finding that the Veteran had a preexisting foot condition that was not aggravated by active service.  The newly submitted evidence of record, while showing treatment for current treatment for a foot condition still fails to show that the foot condition did not pre-exist service or that any pre-existing foot condition was aggravated by service.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim.

Additionally, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the Veteran's claim is insufficient to trigger the duty to assist under VCAA.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims for service connection for residuals of a back injury, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

An initial compensable evaluation for pseudofolliculitis barbae is denied.  

In the absence of new and material evidence, the request to reopen the previously denied claim for service connection for a bilateral foot disorder is denied.  



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


